Broyles, C. J.
The defendant was tried for murder, and was convicted of voluntary manslaughter. The verdict was amply authorized by the evidence. All of the special grounds of the motion for new trial allege errors of commission or omission in the charge of the court; but none of such grounds, when considered in the light of the charge as given and the facts of the case, requires a reversal of the judgment. The refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.